
	
		I
		111th CONGRESS
		1st Session
		H. R. 525
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  recapture rule of the first-time homebuyer credit and to extend the application
		  of the credit through 2009.
	
	
		1. Modifications of First-Time
			 Homebuyer Credit
			(a)Repeal of
			 Recapture RuleSection 36 of
			 the Internal Revenue Code of 1986 (relating to first-time homebuyer credit) is
			 amended by striking subsection (f) (relating to recapture of credit) and
			 redesignating subsections (g) and (h) as subsections (f) and (g),
			 respectively.
			(b)Extension of
			 application of sectionSubsection (g) of such Code (as
			 redesignated by subsection (a)) is amended by striking July 1,
			 2009 and inserting January 1, 2010.
			(c)Conforming
			 amendmentSection 26(b)(2) of such Code is amended by adding
			 , and at the end of subparagraph (U), by striking ,
			 and at the end of subparagraph (V) and inserting a period, and by
			 striking subparagraph (W).
			(d)Effective
			 datesThe amendments made by
			 this section shall apply to residences purchased on or after the date of the
			 enactment of this Act.
			
